60*-/£
                                 ELECTRONIC RECORD




COA#       05-13-01616-CR                        OFFENSE:        22.011


           Charles Fredrick Bell v. The State
STYLE:     ofTexas                               COUNTY:         Collin

COA DISPOSITION:       MODIFY                    TRIAL COURT:    219th Judicial District Court


DATE: 04/10/2015                   Publish: NO   TC CASE #:      219-80942-2012




                         IN THE COURT OF CRIMINAL APPEALS


         Charles Fredrick Bell v. The State of
STYLE:   Texas                                        CCA#:             (eOl-tS
          PftO SE                     Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                     JUDGE:
DATE:                                                SIGNED:                             PC:_
JUDGE:                                                PUBLISH:                          DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD